Citation Nr: 0837008	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-40 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic lumbosacral 
strain with post-operative residuals of laminectomy for 
removal of herniated nucleus pulposus with spondylosis and 
degenerative disc disease, L4 and L5-S1 (low back condition).  

2.  Entitlement to service connection for bilateral 
renal/kidney cysts, due to exposure to ionizing radiation.  

3.  Entitlement to service connection for liver 
calcification, due to exposure to ionizing radiation.

4.  Entitlement to service connection for hypertension, to 
include as secondary to low back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife and son.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to May 
1949.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.

In a September 2006 supplemental statement of the case 
(SSOC), the RO reopened the veteran's claim for service 
connection for a low back condition and denied it on the 
merits.  Regardless of this RO determination reopening the 
appellant's claim, the Board will adjudicate the initial 
issue of new and material evidence in the first instance, 
because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  As the RO 
adjudicated de novo a reopened claim in the September 2006 
SSOC, the veteran is not prejudiced by the Board's own de 
novo adjudication at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An August 1979 Board denied service connection for 
residuals of a back injury.  

2.  Evidence added to the record since the August 1979 Board 
decision denying service connection for residuals of a back 
injury is neither cumulative nor redundant of evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

3.  The competent medical evidence does not show that the 
veteran incurred or aggravated chronic lumbosacral strain 
with post-operative residuals of laminectomy for removal of 
herniated nucleus pulposus with spondylosis and degenerative 
disc disease, L4 and L5-S1, during active duty, nor may it be 
so presumed.  

4.  The competent medical evidence does not show that the 
veteran's bilateral renal/kidney cysts are the result of 
exposure to ionizing radiation while on active duty, nor may 
it be so presumed.

5.  The competent medical evidence does not show that the 
veteran's liver calcification is the result of exposure to 
ionizing radiation while on active duty, nor may it be so 
presumed.

6.  The competent medical evidence does not show that the 
veteran incurred or aggravated hypertension during active 
duty or that it may be so presumed, or that his hypertension 
is related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The August 1979 Board rating decision denying service 
connection for a low back condition is final.  38 U.S.C.A. 
§ 7104 (West 2002).  


2.  Evidence received since the August 1979 Board decision is 
new and material, and the claim for service connection for a 
low back condition is reopened.  38 U.S.C.A. §§ 5107, 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

3.  Service connection for chronic lumbosacral strain with 
post-operative residuals of laminectomy for removal of 
herniated nucleus pulposus with spondylosis and degenerative 
disc disease, L4 and L5-S1, is not warranted.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

4.  Service connection for bilateral renal/kidney cysts, due 
to exposure to ionizing radiation, is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2007).  

5.  Service connection for liver calcification, due to 
exposure to ionizing radiation, is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2007).

6.  Service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus, is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2005 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
as the issue is reopened, any defect with regard to VA's duty 
to notify and assist the veteran in the development of this 
claim would result in harmless error.  Further, the February 
2005 VCAA letter addressed entitlement to the underlying 
benefit, to include the type of evidence necessary to 
establish entitlement to service connection.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no ratings or effective 
date will be assigned with respect to the claimed conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
medical records.  The veteran was scheduled for a hearing 
before a Veterans Law Judge but canceled it due to health 
reasons.  He did not ask that it be rescheduled.  

The veteran's wife noted during a January 2006 hearing before 
a Decision Review Officer (DRO) that he has received benefits 
from Social Security Administration (SSA) since a 1965 low 
back injury, and that all SSA had records had been submitted  
to VA.  In September 2006 correspondence, SSA informed VA 
that the veteran's records had been destroyed.  In March 2008 
correspondence, SSA informed the veteran that his records 
could not be located.  Accordingly, additional development to 
obtain SSA records is unnecessary.  

The veteran was not provided a VA examination with respect to 
his claims.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service medical records are negative for 
complaints, symptoms, findings or diagnoses related to 
hypertension, or kidney or liver conditions.  Ship medical 
logs show treatment for an in-service low back injury, but 
also show that the veteran was without physical defects at 
separation.  There is no competent medical evidence of the 
claimed conditions until many years after separation, and no 
competent medical evidence, based on a review of all service 
and post-service medical records, linking them to his 
service.  Thus, the Board finds that the information and 
competent medical evidence of record, as set forth and 
analyzed below, contains sufficient competent medical 
evidence to decide the claims.  38 C.F.R. § 3.159(c)(4); 
McLendon, supra; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  



Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

An August 1979 Board decision denied service connection for 
residuals of a back injury.  The Board found that an in-
service July 1947 back strain was acute and transitory, 
resulting in no residual disability.  In January 1965, the 
veteran injured has back and was treated in March 1965 for a 
herniated nucleus pulposus.  At that time, he denied prior 
backache.  The Board's decision is final.  38 U.S.C.A. § 7104 
(West 2002).  

Evidence of record at that time included a January 1978 U.S. 
Navy summary of July 1947 medical logs from the USS H.W. 
Butner showing that the veteran made complaints of a 
lumbosacral strain; service medical records showing that he 
was without physical defects on examination in May 1949, less 
than one week before his separation; and post-service medical 
records showing a January 1965 back injury treated in March 
1965 by a laminectomy.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

In connection with his current application to reopen his 
claim, the veteran submitted three statements (dated in 2001, 
2002 and 2006) from a private chiropractor, Dr. L.  In a 
January 2002 statement, Dr. L. noted that a review of 
[unidentified] records showed that the veteran injured his 
back in July 1947 and was admitted to sick bay.  Based on the 
veteran's history, a nexus could be drawn between a 
lumbosacral strain degenerating over a 30-year period 
creating an L5-S1 discopathy requiring a surgical 
intervention.  

The Board finds that this January 2002 statement constitutes 
new and material evidence.  It is a new document that was not 
previously submitted to VA.  It is material because it 
provides a nexus opinion linking the veteran's in-service 
back injury to his current low back condition, an 
unestablished fact necessary to substantiate the claim.  It 
is not cumulative or redundant of the evidence of record at 
the time of the August 1979 Board decision and raises a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The next step for the Board in this case is to assess the new 
and material evidence in the context of the other evidence of 
record and make new factual determinations.  See Masors v. 
Derwinski, 2 Vet. App. 181, 185 (1992) (quoting Godwin v. 
Derwinski, 1 Vet. App. 419, 425 (1991), and Jones v. 
Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of "new 
and material" evidence does not mean that the case will be 
allowed, just that the case will be reopened and new evidence 
considered in the context of all other evidence for a new 
determination of the issue.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:


Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

In this case, the veteran has been provided with pertinent 
laws and regulations regarding service connection, the issue 
before the Board at this time.  He has been given the 
opportunity to review the evidence of record and submit 
arguments in support of his claim.  The veteran's arguments 
show that he has actual knowledge of why his claim was denied 
in 1979, and therefore he has knowledge of what evidence is 
required to substantiate the claim now.  Indeed, his 
arguments have focused squarely on the issue of service 
connection, not whether new and material evidence has been 
submitted.  Thus, the Board finds that the veteran would not 
be prejudiced by the adjudication of his claim at this time.  
Accordingly, there is no basis for an additional delay in the 
adjudication of this case and the Board will proceed with the 
adjudication of the claim of entitlement to service 
connection for a low back condition.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).


Low back condition 

The veteran contends that he injured his low back in July 
1947 while moving a 33-gallon garbage container down a ship's 
metal staircase.  A man below helping him slipped and the 
veteran had to hold the container by himself so it would not 
crush the man.  The veteran asserts that his post-service 
1965 industrial accident reinjured this earlier, in-service 
injury, and his wife testified during the January 2006 DRO 
hearing that he received private treatment for the back in 
1950.  The veteran's spouse did not state that such records 
were available or ask VA to obtain them.

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

A January 1978 U.S. Navy summary of July 1947 medical logs 
from the USS H.W. Butner shows that the veteran was examined 
in July 1947 for complaints of lumbosacral strain, at which 
time his back was strapped.  He was examined again the next 
day and admitted to Sick Bay.  No records for the treatment 
afforded him could be located.  A May 1949 note in the 
veteran's service medical records indicates that he was 
examined and found physically qualified for transfer.  
Although the note makes no specific findings, it states that 
no defects were noted.  The veteran was separated from 
service less than one week later.  

The Board finds that these medical records weigh against the 
veteran's claim.  They do not show that his 1947 back injury 
resulted in a herniated nucleus pulposus with spondylosis.  
Regardless of the exact injury, these records show that a 
physical examination of the veteran just before separation 
found him without defects.  

Post-service medical records are negative for any complaints, 
symptoms, findings or diagnoses of degenerative changes of 
the lumbosacral spine within one year of service.  Thus, 
presumptive service connection is not warranted under 
38 C.F.R. §§ 3.307 and 3.309.  

The Board also finds it significant that the earliest 
evidence of a low back condition, a 1965 private hospital 
report, is dated nearly two decades after the veteran's 
separation.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The report shows that the veteran was admitted in 
March 1965 with complaints of a backache.  He said he was in 
good health until January 30, 1965, when he moved a 2000 lb. 
safe up a flight of stairs, after which he noticed some mild 
low back ache.  The pain increased in severity and his family 
physician prescribed physical therapy.  The veteran returned 
to work on February 15, 1965, although some pain persisted.  
He later noted radiation of pain into both legs and 
occasionally into the right testicle and was admitted to the 
hospital.  The report specifically provides that the veteran 
denied any other serious accidents or previous backaches.  
While hospitalized, the veteran underwent a lumbar 
laminectomy.  The final diagnosis was herniated nucleus 
pulposus, L4-5.  

Subsequent private medical records reflect that an August 
1965 myelogram found recurrent herniation at L4-5.  The 
records repeat the veteran's own medical history, which was 
consistently negative for any in-service back injury.  A 
February 1970 report provides that the veteran dated the 
onset of his current back condition [diagnosed as a diagnosis 
of status post-operative lumbar laminectomy for suspected 
protruded intervertebral disc L4-5 and suspected protrusion 
of the L5-S1 intervertebral disc with S-1 nerve root 
compression on the right] to an industrial injury sustained 
on the 30th of January, 1965.  

The Board finds it significant that these reports are 
entirely negative for any history of a back injury, back pain 
or back complaints prior to January 1965.  These medical 
records, and their recitation of the veteran's own negative 
medical history, are very credible evidence against his 
current claim.  His silence as to any pre-1965 back injury 
weighs heavily against his current claim because these 
medical records were recorded long before he sought VA 
benefits.  These records reflect the veteran's attempt to 
obtain medical treatment, which renders the medical history 
contained in them, that he himself provided, especially 
credible.  

Similarly, on his original February 1967 claim for VA 
benefits the veteran noted that he was seeking compensation 
for a January 1965 crushed disc at L4-5, an April 1965 
laminectomy, and an August 1965 recurrent herniation at L4-5.  

Recent VA treatment records refer to medical history of 
chronic low back pain, but do not address its etiology. 

In statements dated in 2001, 2002 and 2006, the veteran's 
private chiropractor, Dr. L., recounts the veteran's in-
service injury.  In his January 2002 statement, Dr. L. notes 
that a review of [unidentified] records showed that the 
veteran injured his back in July 1947 and was admitted to 
sick bay.  Based on the veteran's history, a nexus could be 
drawn between a lumbosacral strain degenerating over a 30-
year period creating an L5-S1 discopathy requiring a surgical 
intervention.

The Court has held that VA cannot reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  

The Board finds that Dr. L.'s opinions are entitled to very 
little probative value.  The history supplied to him by the 
veteran is not accurate based on a review of post-service 
medical records.  It is apparent from Dr. L.'s comments that 
he was entirely unaware of the veteran's post-service January 
1965 back injury, the resulting March 1965 diagnosis of 
herniated nucleus pulposus, L4-5, followed by back surgery, 
or the 1970 diagnosis of status post-operative lumbar 
laminectomy for suspected protruded intervertebral disc L4-5 
and suspected protrusion of the L5-S1 intervertebral disc 
with S-1 nerve root compression on the right.  Dr. L.'s lack 
of knowledge of these major developments renders his opinions 
valueless.

The Board is aware that in statements received in 1978, 
several lay witnesses variously allege that they witnessed 
the veteran's back problems or heard him complain of them 
after his separation from active duty but before his 1965 
back injury.  During a January 2006 hearing before a Decision 
Review Officer, the veteran's wife made similar statements.  
Also during the hearing, and in a January 2006 follow-up 
letter, she testified that the veteran's March 1965 surgery 
was supposed to take only two hours but lasted nearly six 
hours.  The surgeon, Dr. S., explained to her that there was 
scar tissue that complicated the surgery.  The veteran's wife 
alleges that this scar tissue was from the 1947 accident.  
The Board observes that Dr. S.'s records, which are in the 
claims file, do not reflect any back injury prior to January 
1965.


With respect to the contentions of the veteran and his 
witnesses, lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu, supra (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

In this case, the opinions by the veteran and his witnesses 
are outweighed by the service medical records, which show 
that the veteran had no physical defects shortly before 
separation, and the post-service medical records, which 
include no medical evidence of low back complaints, symptoms, 
findings or diagnoses for nearly two decades after service, 
and no credible medical evidence linking current diagnoses to 
service.  In fact, the medical evidence of record shows that 
the veteran's current low back condition is due to a post-
service 1965 industrial accident.  


Bilateral renal/kidney cysts and liver calcification

The veteran alleges that he was exposed to ionizing radiation 
in service during OPERATION SANDSTONE and that he has 
bilateral renal/kidney cysts and liver calcification as a 
result of that exposure.  During his January 2006 hearing, he 
stated that private doctors told him it was a good 
possibility that the radiation caused these conditions.  The 
veteran's service records show that he did participate in 
atomic bomb testing in OPERATION SANDSTONE.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 
2002); 38 C.F.R. § 3.309(d).  While liver cancer and urinary 
tract cancer are listed as presumptive diseases for 
radiation-exposed veterans, non-cancerous bilateral 
renal/kidney cysts and liver calcification are not listed as 
presumptive diseases under this statute or regulation and 
thus service connection on a presumptive basis is not 
warranted.  

Second, when a "radiogenic disease" first becomes manifest 
after service, and it is contended that the disease resulted 
from exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation. 38 C.F.R. § 3.311(a)(1) 
(2007).  While liver cancer and kidney cancer are listed as 
"radiogenic diseases," non-cancerous bilateral renal/kidney 
cysts and liver calcification are not listed as "radiogenic 
diseases" under 38 C.F.R. § 3.311(b)(2).  If a claim is 
based on a disease other than one of those listed in 
paragraph (b)(2), VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided that the appellant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  38 
C.F.R. § 3.311(b)(4) (2007).  The veteran has not submitted 
evidence that bilateral renal/kidney cysts and liver 
calcification are cancerous or otherwise respresent 
radiogenic diseases, so service connection as a radiogenic 
disease is not warranted.  

Third, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) and is not 
established as a radiogenic disease under 38 C.F.R. § 3.311, 
service connection must still be considered on a direct basis 
under 38 C.F.R. § 3.303(d) in order to determine whether the 
disease diagnosed after discharge was incurred during active 
service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for bilateral 
renal/kidney cysts and liver calcification on a direct basis.  


The veteran's service medical records are negative for 
bilateral renal/kidney cysts and liver calcification.  

Post-service treatment records are negative for pertinent 
complaints, symptoms, findings or diagnoses for decades after 
the veteran's separation from service.  The report of a 
December 2001 VA CT scan of the veteran's liver reflects 
kidney cysts and liver calcification.  However, there is no 
medical evidence linking these findings to his service or in-
service radiation exposure.  No physician or other medical 
professional has ever related either condition to his 
exposure to radiation.  The Board also finds it significant 
that the earliest evidence of these conditions is dated more 
than five decades after the veteran's separation from active 
duty.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges the contentions of the veteran and his 
wife that exposure to radiation during OPERATION SANDSTONE 
resulted in bilateral renal/kidney cysts and liver 
calcification.  Lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno, supra.  However, as laypersons the veteran and his 
wife are not competent to provide an opinion requiring 
medical knowledge.  Espiritu, supra.  As a result, their own 
assertions are not entitled to probative weight and do not 
show that the claimed conditions are the result of active 
duty, or exposure to radiation during active duty.  

Moreover, their opinions are outweighed by the competent 
medical evidence of record.  Simply stated, the Board finds 
that the service medical records (indicating no diagnosis of 
bilateral renal/kidney cysts or liver calcification during 
active duty) and post-service medical records (containing no 
evidence of bilateral renal/kidney cysts or liver 
calcification until many years after service, and no evidence 
linking them to service or in-service  radiation exposure) 
outweigh their contentions.



								[Continued on Next 
Page]

Hypertension

The veteran contends that the pain of his low back disability 
caused his hypertension.  He does not relate that he had 
hypertension during service or within one year of separation.  
During the January 2006 DRO hearing, his wife noted treatment 
for hypertension in 1962.  

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's low back disability is not service-connected.  
Therefore, regardless of any relationship between his low 
back condition and his hypertension, service connection for 
hypertension, secondary to the low back condition, is not 
warranted.  38 C.F.R. § 3.310(a).

The veteran's service medical records are negative for any 
complaints, symptoms, findings or diagnoses of hypertension.  
There is no evidence of pertinent complaints, symptoms, 
findings or diagnoses within one year of the veteran's 
separation from service.  Because hypertension was not seen 
during service, service connection may not be established 
based on chronicity in service or continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997).  Because 
hypertension was not seen within one year of the veteran's 
separation from service, presumptive service connection is 
not warranted.

Post-service treatment records are negative for complaints, 
symptoms, findings or diagnoses for hypertension for decades 
after the veteran's service.  An August 2000 private medical 
record and an October 2004 VA outpatient progress note 
provide diagnoses of hypertension.  However, there is no 
medical evidence linking hypertension to the veteran's 
service.  No physician or other medical professional has ever 
related it to his service.  The Board also finds it 
significant that the earliest evidence of hypertension is 
dated more than five decades after the veteran's separation 
from active duty.  See Maxson, supra.

The Board acknowledges the implied contentions of the veteran 
and his wife that his hypertension is due to service.  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno, supra.  
However, as laypersons the veteran and his wife are not 
competent to provide an opinion requiring medical knowledge.  
Espiritu, supra.  Moreover, their opinions are outweighed by 
the competent medical evidence of record.  Simply stated, the 
Board finds that the service medical records (indicating no 
evidence of hypertension during active duty) and post-service 
medical records (containing no evidence of hypertension until 
many years after service, and no evidence linking the 
hypertension to service or service-connected disability) 
outweigh their contentions.  

As the preponderance of the evidence is against each of the 
veteran's service connection claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for 
chronic lumbosacral strain with post-operative residuals of 
laminectomy for removal of herniated nucleus pulposus with 
spondylosis and degenerative disc disease, L4 and L5-S1, is 
granted; to this extent only, the appeal is granted.

Service connection for chronic lumbosacral strain with post-
operative residuals of laminectomy for removal of herniated 
nucleus pulposus with spondylosis and degenerative disc 
disease, L4 and L5-S1, is denied.

Service connection for bilateral renal/kidney cysts, due to 
exposure to ionizing radiation, is denied.

Service connection for liver calcification, due to exposure 
to ionizing radiation, is denied.

Service connection for hypertension, to include as secondary 
to low back condition, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


